Judgment unanimously reversed, on the law, and petition dismissed. Memorandum: Special Term was in error *51in requiring the State to credit the inmate’s account with that amount of pay he did not receive as a result of a disposition at a superintendent’s proceeding which was later reversed for procedural defects. Petitioner had no statutory guarantee that he would keep his job in the institutional mess hall (see, Matter of Cooper v Smith, 99 AD2d 644, affd 63 NY2d 615; Matter of Duval v Smith, 50 AD2d 1066; see also, Matter of Allah v Smith, 112 AD2d 50). We add only that in seeking back pay petitioner would have to resort to an action in the Court of Claims to recover money from the State (County of Onondaga v New York State Dept. of Correctional Servs., 97 AD2d 957, affd 62 NY2d 826; Siegel, NY Prac § 570, at 801). (Appeal from judgment of Supreme Court, Wyoming County, La Mendola, J. — art 78.) Present — Dillon, P. J., Hancock, Jr., Denman, Green and Pine, JJ.